In an action in which the plaintiff husband was granted a judgment of divorce, which judgment ordered him to pay $100 per week as alimony and $40 per week, per child, as child support, defendant appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County, dated February 4, 1975, as granted the branch of *962plaintiffs cross motion which sought to modify the said judgment with respect to its alimony and child support provisions to the extent of reducing the amounts to be paid thereunder. Order reversed insofar as appealed from, on the facts, with costs, and the said branch of the cross motion is denied. We hold that plaintiff, a dentist with a yearly income in excess of $75,000, can manage his personal finances and, at the same time, provide adequate financial support to his family. Hopkins, Acting P. J., Margett, Damiani, Christ and Hawkins, JJ., concur.